Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144239 & (93)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 144239
                                                                    COA: 293284
                                                                    Wayne CC: 08-013700-FC
  VAUGHN MITCHELL,
             Defendant-Appellee.
  _________________________________________/

         On October 11, 2012, the Court heard oral argument on the application for leave to
  appeal the October 25, 2011 judgment of the Court of Appeals. On order of the Court,
  the motion to expand the record is GRANTED. The application for leave to appeal the
  October 25, 2011 judgment of the Court of Appeals is again considered. MCR
  7.302(H)(1). In lieu of granting leave to appeal, we REVERSE Part II and Part III B of
  the Court of Appeals opinion. The trial court did not err in denying defendant’s motion
  to suppress his confession. “[U]nlike in [Missouri v Seibert, 542 US 600 (2004)], there is
  no concern here that police gave [defendant] Miranda warnings and then led him to
  repeat an earlier murder confession, because there was no earlier confession to repeat.”
  Bobby v Dixon, 132 S Ct 26, 31 (2011). In addition, “Miranda does not require that
  attorneys be producible on call, but only that the suspect be informed, as here, that he has
  the right to an attorney before and during questioning, and that an attorney would be
  appointed for him if he could not afford one.” Duckworth v Eagan, 492 US 195, 198
  (1989). Finally, an evidentiary hearing regarding Sergeant Firchau’s testimony is
  unnecessary because: (a) as the Court of Appeals recognized, breaks in the chain of
  custody go to the weight of the evidence, not to its admissibility; (b) the documentary
  evidence sufficiently establishes that Sergeant Firchau did retrieve the bullets from the
  medical examiner; and (c) admission of Sergeant Firchau’s testimony at defendant’s
  father’s second trial that he was not at the autopsy would not make a different result
  probable on retrial. Given the eyewitness testimony and defendant’s confession, there is
  no doubt that a second jury would find defendant guilty. The Court of Appeals having
  retained jurisdiction, we REMAND this case to that court for further proceedings not
  inconsistent with this order.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would deny leave to appeal.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2012                    _________________________________________
         t1106                                                                 Clerk